DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 recites the limitation “attaching a second bracket attached with the first bracket” which should be changed to “attaching a second bracket with the first bracket”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gooseneck hitch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fandrich et al. (US 6,520,528).
For claim 1, Fandrich et al. discloses a method of securing a safety chain engaging device 44 to a towing vehicle V having a transverse frame member 12 (wherein a portion of the frame member extends transversely) positioned below a load bed C of the towing vehicle, the method comprising:
securing a first bracket 20 [with the frame member of the towing vehicle] (col. 3, lines 24 – 28, via fasteners 18), [wherein at least a portion thereof is disposed axially beneath the frame member] (fig. 2);
attaching a second bracket 16 [attached with the first bracket] (indirectly, wherein both the first and second bracket are attached to the angle brackets 12), the second bracket comprising a plate member (horizontal portion of bracket 16) [spaced from the first bracket such that at least a portion of the frame member is positioned between the plate member and the first bracket] (fig. 2, wherein a portion of the frame member is positioned between the plate member and the first bracket in a longitudinal direction when viewed from below); and
[securing at least one safety chain engaging member 50 with the plate member] (col. 4, lines 8 – 11), [wherein the at least one safety chain engaging member is spaced from the frame member] (fig. 6).
For claim 2, Fandrich et al. discloses the method [wherein the at least one safety chain engaging member includes a generally U-shaped member having legs] (col. 4, lines 8 – 9), [wherein at least one of the legs of the U-shaped member is secured with the plate member] (col. 4, lines 8 – 11).
For claim 3, Fandrich et al. disclose the method [wherein the legs of the U-shaped member are secured with the plate member] (figs. 5 and 6).
For claim 4, Fandrich et al. discloses the method [wherein the U-shaped member is a U-bolt] (col. 4, line 9).
For claim 5, Fandrich et al. discloses the method wherein the at least one safety chain engaging member includes a pair of safety chain engaging members 50 spaced from the frame member.
For claim 6, Fandrich et al. discloses the method [wherein the at least one safety chain engaging member is positioned fore of the frame member] (fig. 3, wherein the at least one safety chain engaging member is positioned fore of at least a portion of the frame member in a longitudinal direction). 
For claim 7, Fandrich et al. discloses the method [wherein the at least one safety chain engaging member is positioned aft of the frame member] (fig. 3, wherein the at least one safety chain engaging member is positioned aft of at least a portion of the frame member in a longitudinal direction).
For claim 8, Fandrich et al. discloses the method wherein the first bracket comprises an aperture 26 configured to circumscribe a ball sleeve 32 of the gooseneck hitch 10.
Claims 9 – 12, 14 – 16, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Roberts (US 6,695,338 B1).
For claim 9, Roberts discloses a method of securing a hitch assembly 14 to a towing vehicle 10 having a gooseneck hitch (col. 3, lines 13 – 14) attached with a rail 20 of the towing vehicle, the method comprising:
[securing a first bracket 24 with the rail of the towing vehicle] (col. 3, lines 36 – 39);
[attaching a second bracket 16 directly with the first bracket] (fig. 3, via bolts 29), the second bracket including a plate member (top portion of the cross member) [spaced from the first bracket] (wherein a portion of the cross member is spaced from lateral ends of the “Z” plates 24) and [extending above the first bracket] (fig. 2, wherein at least a portion of the cross member extends above the first bracket); and
securing at least one safety chain engaging member 18 [with the plate member] (fig. 2), [wherein the at least one safety chain engaging member is laterally spaced from the rail] (fig. 2).
For claims 10 and 15, Roberts discloses the method [wherein the at least one safety chain engaging member includes a pair of safety chain engaging members 18 laterally spaced from the rail] (fig. 2).
For claim 11, Roberts discloses the method [wherein the at least one safety chain engaging member is positioned fore of the rail] (fig. 2, wherein the at least one safety chain engaging member is positioned fore of a portion of the rail).
For claims 12 and 16, Roberts discloses the method [wherein the at least one safety chain engaging member is positioned aft of the rail] (fig. 2, wherein the at least one safety chain engaging member is positioned aft of a portion of the rail).
For claim 14, Roberts discloses a method of securing a safety chain engaging device 18 to a towing vehicle 10, the method comprising:
securing a first bracket 24 [with a rail 28 of the towing vehicle] (col. 3, lines 36 – 39); 
providing a second bracket 16 [extending from the first bracket] (fig. 3, via bolts 29), the second bracket including a plate member (top portion of the cross member) [laterally spaced aft of the first bracket] (wherein a portion of the plate member is laterally spaced aft of at least a portion of the first bracket) and [positioned above the first bracket] (fig. 2, wherein at least a portion of the cross member extends above the first bracket); and
securing at least one safety chain engaging member 18 [with the plate member] (fig. 2), [wherein the at least one safety chain engaging member is laterally spaced from the rail] (fig. 2).
For claim 19, Roberts discloses the method [wherein the at least one safety chain engaging member is free of contact with the rail of the towing vehicle] (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 6,695,338 B1) in view of Martin et al. (US 4,443,025).
For claim 18, Roberts does not explicitly disclose the method wherein the second bracket includes at least one reinforcing gusset.
Martin et al. discloses a fifth wheel assembly comprising [trunnion brackets 2; bearing caps 3; gussets 33 include vertical legs 34 connected with exterior sidewalls 32 of bearing cap 3, and horizontal legs 35 adapted for connection with an associated portion of the trunnion bracket] (col. 4, lines 20 – 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the gussets of Martin et al. with the second bracket of Roberts to allow for overall improved strength of the bracket, thus reducing overall replacement costs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 6,695,338 B1) in view of Fandrich et al. (US 6,520,528).
For claim 20, Roberts does not explicitly disclose the method wherein the at least one safety chain engaging member is positionable between retracted and extended positions. 
Fandrich et al. discloses a gooseneck hitch assembly 10 comprising [at least one safety chain engaging members 50 positionable between retracted and extended positions] (figs. 5 and 6, via biasing means 52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the at least one safety chain engaging members with biasing means of Fandrich et al. instead of the at least one safety chain engaging members of Roberts to allow for improving overall secured attachment of a safety chain, thus reducing overall unwanted detachment and damage.
	
Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the first bracket includes an aperture configured to circumscribe a ball sleeve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6095545 – a support plate comprising a ball element and U-bolts;
US-5788258 – a mounting plate comprising end links and ball; and 
US-5571270 – a fifth wheel hitch assembly comprising ball and eyelets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611